                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,
                                          Case No. 2:16-cv-13040
           Plaintiff,                     District Judge Avern Cohn
                                          Magistrate Judge Anthony P. Patti
v.

ELITE HEALTH CENTERS, INC., ELITE
CHIROPRACTIC, P.C., ELITE
REHABILITATION, INC., MIDWEST
MEDICAL ASSOCIATES, INC., PURE
REHABILITATION, INC., DEREK L.
BITTNER, D.C., P.C., MARK A. RADOM,
DEREK LAWRENCE BITTNER, D.C.,
RYAN MATTHEW LUKOWSKI, D.C.,
MICHAEL P. DRAPLIN, D.C., NOEL H.
UPFALL, D.O., MARK J. JUSKA, M.D.,
SUPERIOR DIAGNOSTICS, INC.,
CHINTAN DESAI, M.D., MICHAEL J.
PALEY, M.D., DEARBORN CENTER
FOR PHYSICAL THERAPY, L.L.C.,
MICHIGAN CENTER FOR PHYSICAL
THERAPY, INC., and JAYSON ROSETT

           Defendants.
_________________________/

ORDER REGARDING STATE FARM MUTUAL’S MOTION FOR ORDER
 TO SHOW CAUSE AS TO WHY DARLENE SPRATT SHOULD NOT BE
    HELD IN CONTEMPT (DE 407), AND SETTING SHOW CAUSE
               HEARING FOR MARCH 22, 2019
I.    Procedural Background

      On or about February 7, 2019, Plaintiff State Farm Mutual Automobile

Insurance Company (“State Farm Mutual”) filed a motion to show cause against

non-party Darlene Spratt for failure to respond to State Farm Mutual’s subpoena

for documents. (DE 407.) State Farm Mutual asserts in its motion that Darlene

Spratt (hereinafter “Spratt”), along with her husband Antonio Spratt, were involved

in a “scheme” whereby they obtained unapproved police reports from a Detroit

police officer (before they were publicly available from lawful sources), and then

sold those unapproved police reports to Defendant Jayson Rosett, and his father

Robert Rosett, who in turn used those reports to solicit accident victims to be

represented by Michael Morse and other personal injury attorneys. (DE 407 at 6-

7.)

      State Farm Mutual states that it served a subpoena for documents related to

this “scheme” on Spratt on August 9, 2018, but that she did not respond. (Id. at 7-

8, citing DEs 407-5, 407-6.) State Farm Mutual sentSpratt via certified mail a

letter informing her that she missed the August 23, 2018 deadline to respond to the

subpoena and thereby waived any objections, and requesting production of

responsive documents, but she did not accept the certified mail. (Id. citing DEs

407-7, 407-8.)



                                          2
 
      State Farm Mutual then requested from the Court leave to file a motion for

an order to show cause why Spratt should not be held in contempt for failing to

respond to its subpoena for documents, which the Court granted. (DE 399, Text-

only order dated 2/1/2019.) Accordingly, State Farm Mutual filed the instant

motion, requesting that the Court order Darlene Spratt to show cause why she

should not be held in contempt for failing to comply with the subpoena for

documents. (DE 407.) Spratt has not responded to this motion, which was duly

served upon her. (Id. at 12.)

II.   Federal Rule of Civil Procedure 45

      Federal Rule of Civil Procedure 45 govern subpoenas and the discovery of

information from third parties. Rule 45(g) provides that the court “may hold in

contempt a person who, having been served, fails without adequate excuse to obey

the subpoena or an order related to it.” Fed. R. Civ. P. 45(g). Whether to hold a

party in contempt is within the sound discretion of the district court, but it is a

power that “should not be used lightly.” Elec. Workers Pension Trust Fund of

Local Union 58, IBEW v. Gary’s Elec. Serv. Co., 340 F.3d 373, 378 (6th Cir.

2003). A party seeking to establish contempt must produce “clear and convincing

evidence” showing that the party opposing contempt violated a “‘definite and

specific order of the court requiring him to perform or refrain from performing a

particular act or acts with knowledge of the court’s order.’” Id. at 378 (citation

                                           3
 
omitted). Once the moving party establishes its prima facie case, “the burden

shifts to the contemnor who may defend by coming forward with evidence

showing that he is presently unable to comply with the court’s order.” Id. (citation

omitted). When evaluating an alleged contemnor’s failure to comply with a court

order, the court “also consider[s] whether the [individual] ‘took all reasonable

steps within [his or her] power to comply with the court’s order.’” Id. (citation

omitted).

III.   Order

       Upon consideration, State Farm Mutual and non-party Darlene Spratt are

ordered to appear before the Court for a show cause hearing on State Farm

Mutual’s motion (DE 407) on March 22, 2019, at 9:15 a.m. in courtroom 251, at

which non-party Darlene Spratt must explain why she should not be held in

contempt for failing to comply with State Farm Mutual’s subpoena, unless the

parties are able to resolve this motion by stipulated order in advance of the hearing

and so inform the Court in writing. Failure to appear for the hearing may result in

a bench warrant being issued for Darlene Spratt’s arrest and/or an order holding

her in civil contempt. State Farm Mutual shall certify to the Court in writing that a

copy of this Order has been served upon Spratt by email, first class mail and

overnight courier within three business days of its issuance.

       IT IS SO ORDERED.

                                          4
 
Dated: March 8, 2019                   s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on March 8, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




 




                                         5
 
